   UNITED STATES DISTIUCT COURT
   EASTERN DISTRICT OF NEW YORK
                                                        X


  IVON CASTRO,

                                    Plaintiff,


                                                            MEMORANDUM AND ORDER
                      - against -
                                                            17-CV-6083(AMD)(LB)

  DINA SIMON,Individually and as Deputy
  Commissioner; ELIZABETH CASTRO,2nd
  Vice President; CORRECTION OFFICERS'                                       IN CLERK'S OFRCE
  BENEVOLENT ASSOCIATION,INC.;
                                                                         US DISTRICT COURT E.D.N.Y,
  STEVEN ISAACS, Attorney; MERCEDES
                                                                             jano;'20is -k
  MALDONADO,Attomey; KOEHLER &
  ISAACS LLP; and the CITY OF NEW YORK,
                                                                        BROOKLYN OFFICE
                                    Defendants.

                                                        X

ANN M.DONNELLY,District Judge.

       The plaintiff brought this action against the defendants—Correction Officers' Benevolent

Association("COBA")and Elizabeth Castro (together with COBA,the "Union defendants"), Koehler &

Isaacs LLP,Steven Isaacs, and Mercedes Meildonado (the "Firm defendants"), and Dina Simon and the

City ofNew York (the "City defendants"). The plaintifffiled an amended complaint, asserting claims

pursuant to 42 U.S.C. § 1983 and New York Civil Service Law Section 75, alleging that the City

defendants unlawfully terminated her employment as a correction officer, and that the Firm defendants

and Union defendants failed to assist her in her attempt to get herjob back. (ECF No. 21.) The Union

defendants and the Firm defendants moved to dismiss the amended complaint for failure to state a claim

upon which relief can be granted and lack ofjurisdiction, and the City defendants moved to dismiss for

failure to state a claim. (ECF Nos. 24, 26.) For the reasons set forth below,the defendants' motions to

dismiss the amended complaint are granted.


                                                    1
                                             BACKGROUND^

         The plaintiff is a former correction officer in the New York City Department of Correction.

(ECF No. 21 H 1.) She became a correction officer in August of2008, and was appointed by permanent

 appointment, subject to a probationary term, on September 6,2012. {Id. H 21.) The plaintiff signed a

 Notice of Conditions ofProbation on August 1, 2012,in which she acknowledged that the probationary

 period of her employment was 24 months and "may be extended" by the number of days that she did not

"perform the duties of[her] position." (ECF No. 24-1 at 26;see also ECF No.2\\ 132.)

        In November of 2013,the Department of Correction charged the plaintiff with failing to perform

 her duties and failing to submit a report. (ECF No. 21      45-46.) The plaintiff lost two days as penalty

 for these charges. {Id. ^ 48.)

        About six months later, the Investigative Division sent the plaintiff an Interdepartmental

 Memorandum telling her to appear before the division the next day. {Id. ^ 55.) At that interview,

 investigators told the plaintiff that in September of2013 an inmate died at the Anna M.Kross Center on

 Rikers Island, at a time when the plaintiff was assigned to a "meal relief post." {Id.     56, 58.) The

 investigators questioned the plaintiff about her conduct on September 6 through September 9,2013.

{Id.)

        On October 3,2014,the plaintiffs probationary period was extended until April 2, 2015,

 because of her "punctuality and disciplinary records." (ECF No. 24-1 at 33.) The plaintiff signed a

 Notice ofExtension ofProbation Period, acknowledging the extension. {Id.)




'The facts are drawn ffom the allegations in the plaintiffs Amended Complaint, documents incorporated by
reference into the complaint, and documents integral to the complaint. See Chambers v. Time Warner, Inc., 282
F.3d 147, 152(2d Cir. 2002). I draw all reasonable inferences in the plaintiffs favor, and accept the factual
allegations in the complaint as true for purposes of this motion. See Town ofBabylon v. Fed Hous. Fin. Agency,
699 F.3d 221, 227(2d Cir. 2012).
        The plaintiff was subsequently subpoenaed to appear before a grand jury on February 10, 2015,

in relation to the death of the inmate, and was served with a notice of charges and specifications on

March 2,2015. {Id.        63, 71.) The plaintiff denied any wrongdoing and requested "a review ofthe

charges and evidence to prevent any unwarranted action against" her. {Id. ^ 75.) The plaintiff mailed

her answer to the address listed on the notice of charges—60 Hudson Street, New York, NY 10013. {Id.

1173.) Her answer was returned by the U.S. Post Office as undeliverable. {Id. H 74.) On April 2,2015,

defendant Dina Simon, Deputy Commissioner ofthe NYC Department of Correction, terminated the

plaintiffs employment by letter without a hearing. {Id. UK 2,14,80,83.)

       The plaintiff then contacted defendant COBA, which referred her to defendant Koehler & Isaacs,

a firm that COBA retained to represent correction officers in employment matters. {Id. HH 19, 89.) The

plaintiff and a COBA delegate met with defendant Steven Isaacs, an attorney at Koehler & Isaacs, on

April 6,2015,and asked Isaacs to file an Article 78 petition. {Id. HH 17,91-92.) Isaacs said that he

would look into the matter, and told the plaintiff to get character references from her captains. {Id.

H 93.) The plaintiff got letters from some of her captains and other co-workers, which she then gave to

Isaacs. {Id. H 95.) Isaacs submitted a letter to former Commissioner Joseph Ponte on June 2, 2015,

seeking the plaintiffs reinstatement; the character letters were attached to the letter. {Id. K 96.)

       Later that month,the plaintiff met with defendant Mercedes Maldonado, another attorney at

Koehler & Isaacs. {Id. HH 18,97.) Ms. Maldonado told the plaintiff that "there was nothing that the firm

could do for her because she was on probation," and that the firm would not initiate an Article 78

proceeding. {Id. H 98.)

       The plaintiff then asked defendant Elizabeth Castro, Second Vice President of COBA,for

assistance. {Id.   15, 99.) Ms. Castro said she would call Isaacs to find out why they did not

commence the Article 78 proceeding. {Id. H 99.) The plaintifffollowed up with Castro "over the course
ofa few months," but Castro stopped communicating with her. {Id.       102.) A COBA delegate told the

plaintiffthat COBA's First Vice President, Israel Rexach, had remarked that'"we give them some and

they let us keep some';(referring to correction officers, and COBA's practice of allowing the City to

unlawfully dismiss from service some ofthem, but keep select ones that COBA vouched for)." {Id.

H 106.)

       The plaintiff contends that Richard J. Koehler—^head of defendant Koehler & Isaacs and former

Commissioner ofthe Department of Correction—"is a link between the City and COBA and ... still

works for the City through his law firm by allowing thousands of correction officers with tenure in their

employment to be unlawfully dismissed from service without due process oflaw." {Id.        109-10.)

       The plaintiffcommenced this action against the defendants on October 18,2017. (ECF No. 1.)

The City defendants filed a motion to dismiss the complaint on December 7, 2017, and the Union

defendants and Firm defendants filed a motion to dismiss on December 14, 2017. (ECF Nos. 9, 13.) On

February 12,2018,the plaintiff amended her complaint, asserting claims pursuant to § 1983,the

Fourteenth Amendment ofthe United States Constitution, and Civil Service Law Section 75, and

alleging that the City defendants unlawfully terminated her employment as a correction officer, and that

the Firm defendants and Union defendants failed to help her get herjob back. (ECF No. 21.) The

defendants move to dismiss the amended complaint. (ECF Nos. 24,26.)

                                        LEGAL STANDARD


       To survive a motion to dismiss under Rule 12(b)(6), a complaint must allege sufficient facts

which,taken as true, state a plausible claim for relief. See BellAtl. Corp. v. Twombly,550 U.S. 544,

555-56(2007). A court considering a motion to dismiss must accept all factual allegations in the

complaint as true and draw all reasonable inferences in the plaintiffs favor. Town ofBabylon v. Fed.

Hons. Fin. Agency,699 F.3d 221,227(2d Cir. 2012). A court is not required to credit"mere conclusory
statements" or "threadbare recitals of the elements ofa cause ofaction." Ashcroft v. IqbaU 556 U.S.

662,678(2009)(citing Twombly,550 U.S. at 555). A claim has facial plausibility when it "pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable for the


misconduct alleged;" the plausibility standard requires more than "a sheer possibility that a defendant

has acted imlawfiilly." Id. (citing Twombly,550 U.S. at 556, 570). "Where a complaint pleads facts that

are 'merely consistent with' a defendant's liability, it 'stops short ofthe line between possibility and

plausibility of'entitlement to relief.'" Id. (citing Twombly., 550 U.S. at 557).

       A court must "liberally" construe a pro se plaintiffs complaint "to raise the strongest arguments

that [it] suggest[s]," Sykes v. Bank ofAm.,723 F.Sd 399,403(2d Cir. 2013), and must hold it "to less

stringent standards than formal pleadings drafted by lawyers." Ngpyen v. Ridgewood Sav. Bank,66 F.

Supp. 3d 299,303(E.D.N.Y. 2014)(quoting Hughes v. Rowe,449 U.S. 5,9(1980)). This "liberal

treatment," however, does not "exempt a pro se party from compliance with relevant rules of procedural

and substantive law." Bell v. Jendell, 980 F. Supp. 2d 555,559(S.D.N.Y. 2013)(internal citation and

quotation marks omitted). The court "need not argue a pro se litigant's case nor create a case for

the pro se which does not exist," Molina v. New York, 956 F. Supp. 257,259(E.D.N.Y. 1995), and must

dismiss a claim "[wjhen a pro se plaintiff has altogether failed to satisfy a pleading requirement."

Malachi v. Postgraduate Ctr.for Mental Health, No. lO-CV-3527,2013 WL 782614, at *1 (E.D.N.Y.

Mar. 1, 2013)(citing Rodriguez v. Weprin, 116 F.3d 62,65(2d Cir. 1997)).

       Moreover,the court is limited to the factual allegations in the complaint, the documents attached

to the complaint as exhibits or incorporated in it by reference, matters of which judicial notice may be

taken, and documents either in the plaintiffs possession or of which the plaintiff had knowledge and

relied on in bringing suit. Faconti v. Potter, 242 Fed. Appx. 775,111(2d Cir. 2007); see also DiFolco

V. MSNBC Cable L.L.C.,622 F.3d 104, 111 (2d Cir. 2010)("Where a document is not incorporated by
reference, the court may nevertheless consider it where the complaint 'relies heavily upon its terms and

effect,' thereby rendering the document 'integral' to the complaint,"(quoting Mangiafico v. Blumenthal,

471 F.3d 391,398(2d Cir. 2006))); Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406,425(2d Cir.

2008).

                                              DISCUSSION


  L      Federal Claims


         A. Private Actors


         The Union defendants and Firm defendants argue that the § 1983 claims against them must be

dismissed because as "purely private organizations" COBA and Koehler & Isaacs and their employees

are "not subject to suit in federal court under Section 1983." (EOF No. 24-1 at 10.) They also argue that

the Amended Complaint does not contain "plausible or substantial allegations" that they are linked to

the government or government officials in a way that would make them state actors, which "precludes

Plaintiffs claims under Section 1983 and the Fourteenth Amendment." {Id. at 12.)

         A claim for relief under § 1983 must allege facts showing that the defendant acted under color of

a state "statute, ordinance, regulation, custom or usage." 42 U.S.C. § 1983. The "Fourteenth

Amendment[], and § 1983, apply only to state actors." Leeds v. Meltz, 85 F.3d 51,54(2d Cir. 1996).

"Because the United States Constitution regulates only the Government, not private parties, a litigant

claiming that his constitutional rights have been violated must first establish that the challenged conduct

constitutes state action." Flagg v. Yonkers Sav. & Loan Ass     396 F.3d 178,186(2d Cir. 2005)

(internal quotation marks omitted). A private actor may be liable under § 1983 if"'there is such a close

nexus between the State and the challenged action that seemingly private behavior may be fairly treated

as that ofthe State itself.'" Abdullahi v. Pfizer, Inc., 562 F.3d 163, 188(2d Cir. 2009)

{quoting Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass'n, 531 U.S. 288,295 (2001)). This
nexus may exist where'the private actor was a willful participant in joint activity with the State or its

agents" or where the private actor "conspire[d] with a state official to violate the plaintiffs

constitutional rights." Young v. Suffolk Cty., 922 F. Supp, 2d 368,385(E.D.N.Y.2013)(internal

quotation marks omitted).

       "To establish joint action, a plaintiff must show that the private citizen and the state official

shared a common unlawful goal; the true state actor and the jointly acting private party must agree to

deprive the plaintiff ofrights guaranteed by federal law." Anilao v. Spota, 774 F. Supp. 2d 457,498

(E.D.N.Y. 2011)(quoting Bang v. Utopia Rest., 923 F. Supp. 46,49(S.D.N.Y. 1996)). In other words,

joint action can be found "where a private actor has operated as a willful participant in joint activity with

the State or its agents, or acts together with state officials or with significant state aid." Abdullahi,562

F.3d at 188 (citations and internal quotation marks omitted). "Conclusory allegations or naked

assertions of a joint activity are not sufficient to survive a motion to dismiss." Harrison v. New York,95

F. Supp. 3d 293,322(E.D.N.Y. 2015)(internal quotation marks and alterations omitted).

        To establish a § 1983 conspiracy claim, a plaintiff must show "(1) an agreement between two or

more state actors or between a state actor and private entity;(2)to act in concert to inflict an

unconstitutional injury; and(3)an overt act done in furtherance ofthat goal causing damages."

Pangburn v. Culbertson,200 F.3d 65,72(2d Cir. 1999). "[CJomplaints containing only conclusory,

vague, or general allegations that the defendants have engaged in a conspiracy to deprive the plaintiff of

his constitutional rights are properly dismissed ...." Ciambrello v. Cty. ofNassau,292 F.3d 307,325

(2d Cir. 2002); see also Walker v. Jastremski, 430 F.3d 560, 564 n.5(2d Cir. 2005)("[Cjonclusory or

general allegations are insufficient to state a claim for conspiracy under § 1983      "). Although "[a]

plaintiff is not required to list the place and date of defendants['] meetings and the summary oftheir

conversations when [she] pleads conspiracy,...the pleadings must present facts tending to show
agreement and concerted action." Mclntyre v. Longwood Central School Dist., No. 07-CV-1337,2008

WL 850263, at *11 (E.D.N.Y. Mar.27,2008)(internal quotation marks and citations omitted).

        The plaintiff does not deny that the Union defendants and Firm defendants are private persons or

entities, but argues that they "acted in concert with the City Defendants to deprive [her] of her property

rights." (ECF No. 33 at 1.) The complaint includes only two allegations of concerted action, neither of

which is sufficient to make the necessary showing. The first allegation is based on vague,third-hand

information from a union delegate—^that a former First Vice President of COBA "once told" the

delegate that"'we give them some and they let us keep some';(referring to correction officers, and

COBA's practice ofallowing the City to unlawfully dismiss from service some ofthem, but keep select

ones that COBA vouched for)." (ECF No. 21 ^ 106.) The second allegation isjust an accusation

without any factual content—^that Richard Koehler "is a link between the City and COBA and... still

works for the City through his law firm by allowing thousands of correction officers with tenure in their

employment to be unlawfully dismissed from service without due process oflaw." (Id.            109-10.)

These allegations do not state a joint action or conspiracy claim under § 1983. The plaintiff does not

specify what the Union defendants or Firm defendants did in furtherance ofthe alleged conspiracy or

how they deprived her of her rights, nor does she sufficiently allege a connection to a state actor. In

other words,the plaintiff does not make anything beyond mere "conclusory" or "vague" allegations that

the Union defendants and Firm defendants acted jointly or conspired with the City defendants to deprive

the plaintiff of her constitutional rights. See Ciambriello, 292 F.3d at 324("A merely conclusory

allegation that a private entity acted in concert with a state actor does not suffice to state a § 1983 claim

against the private entity.").

       Accordingly,the plaintiffs § 1983 claims against the Union defendants and Firm defendants are

dismissed.
       B. Due Process Clause ofthe Fourteenth Amendment

       The complaint alleges that defendant City of New York improperly eliminated the two-month

probation period set forth in Civil Service Law Section 63, and that defendant Simon deprived the

plaintiff"of her property and liberty interests in her tenured civil service position without due process"

by "terminat[ing] her employment without notice and a hearing." (ECF No. 21          122-24.)

       The City defendants argue that the plaintiff was a probationary employee, and thus had no

property interest. (ECF No. 28 at 13-15.) They also argue that she was given due process, because she

could have instituted an Article 78 proceeding. {Id. at 16-17.)

       "In order to prevail on a Section 1983 claim for violation ofthe procedural due process rights

guaranteed by the Fourteenth Amendment,the plaintiff must show(1)that [she] possessed a protected

liberty or property interest; and(2)that [she] was deprived ofthat interest without due process."

Jackson v. Roslyn Bd. ofEduc.,652 F. Supp. 2d 332,338(E.D.N.Y. 2009)(citing McMenemy v. City of

Rochester, 241 F.3d 279,285-86(2d Cir. 2001)). The Constitution does not create property interests;

property interests "are created and their dimensions are defined by existing rules or understandings that

stem from an independent source such as state law—^rules or understandings that secure certain benefits

and that support claims of entitlement to those benefits." Bd. ofRegents ofState Colls, v. Roth,408 U.S.

564,577(1972). To have a property interest in her employment, an employee must have "a true and

legitimate claim of entitlement" to it. Jackson, 652 F. Supp. 2d at 338. "A public employee has a

property interest in continued employment if the employee is guaranteed continued employment absent

'just cause' for discharge." Ciamhriello, 292 F.3d at 313. However, when the employment is

probationary, the public employee does not have a property interest in continued employment. Donato

V. Plainview-Old Bethpage Central Sch. Dist., 96 F.3d 623,629-30(2d Cir. 1996).
        Although the plaintiff argues that her probationary period expired after two months,the record is

clear that her initial probationary period was 24 months, and was extended to April 3,2015, (See ECF

No.21 at 30; ECF No. 24-1 at 26, 33.) The plaintiff was terminated on April 2, 2015,(ECF No.21

^ 80), one day before her probationary period expired. She therefore did not have a property interest in

her continued employment at the time of her termination. See Donato, 96 F.3d at 629-30.

        Citing Rule 5.2.7(c) ofthe Personnel Rules ofthe City ofNew York and Albano v. Kirby, 36

N.Y.2d 526(1975),the plaintiff argues that her probationary term expired after two months. Rule

5.2.7(c) provides that "[t]he specified minimum period ofprobationary service, unless otherwise set

forth in the terms and conditions ofthe certification for appointment or promotion as determined by the

commissioner ofcitywide administrative services, shall be:(1)two months ...." (ECF No.21 ^ 25.)

But Rule 5.2.7(c) specifically allows the City defendants to extend the probationary term beyond the

two-month minimum, which they did in this case. The terms and conditions ofthe certification ofthe

plaintiffs appointment set the probationary term as 24 months,and the term was subsequently extended

to April 3,2015. (See ECF No. 21 at 30; ECF No. 24-1 at 26, 33.) Albano v. Kirby, 36 N.Y.2d 526

(1975), does not help the plaintiff, because it involved a Suffolk County regulation providing that

appointments became permanent at the end ofa minimum probationary term unless the employee

received written notice ofthe extension ofthe term. See Albano,36 N.Y.2d at 533. There is no similar

provision in the regulations at issue here. See Cancel v. N.YC. Human Res. Admin./Dep't ofSoc. Servs.,

No. 1 l-CV-9725,2015 WL 505404,*2(S.D.N.Y. Feb. 6,2015). In any event,the plaintiff was notified

on at least three different occasions that her probationary period had been extended. (See ECF No. 21 at

30; ECF No. 24-1 at 26, 33.)

       Even if the plaintiff had a property interest in her continued employment, her due process claim

nevertheless fails because the availability of Article 78 proceedings satisfy the post-deprivation due



                                                    10
process requirement. See Negron v. City ofNew York, No. lO-CV-2757, 2011 WL 4737068,*19

(E.D.N.Y. Sept. 14,2011); Davis v. City ofNew York, No. 06-CV-3323,2007 WL 2973695, at *5

(E.D.N.Y. Sept. 28,2007)("[l]t is well established that an Article 78 proceeding is a perfectly adequate

post-deprivation remedy in the context ofemployment termination."(internal quotation marks omitted));

McDonald V. Bd ofEduc. ofCity ofNew York, No. Ol-CV-1991,2001 WL 840254, at *6(S.D.N.Y.

July 25,2001)("Constitution does not require the State to conduct a pre-termination hearing to

determine the tenure status plaintifffailed to assert.").

        Accordingly,the plaintiffs due process claim under the Fourteenth Amendment is dismissed.

       C. Liberty Clause ofthe Fourteenth Amendment

       The plaintiff alleges that she was deprived of her liberty interest under the Fourteenth

Amendment because her "good name,reputation, honor and integrity have been forever damaged."

(EOF No.21 H 138.) She asserts that the defendants' actions caused her to lose her career,"the value of

being a city employee union-member," her pension, her past and future salaries, and other employment

benefits. (Jd.)

       The City defendants argue that this claim must fail because the plaintiff does not allege that they

"(1)made stigmatizing statements about her,(2)published those statements, or(3) made the statements

concurrently with her termination." (ECF No. 28 at 18.) They also contend that the plaintiffs liberty

interest was not deprived without due process because an Article 78 proceeding was available to the

plaintiff after her termination. {Id. at 18-19.)

       "For a government employee, a cause ofaction under Section 1983 for deprivation ofa liberty

interest without due process oflaw may arise when an alleged government defamation occurs in the

course of dismissal from government employment." Peres v. Oceanside Union Free Sch. Dist., 426 F.

Supp. 2d 15,27(E.D.N.Y. 2006)(citing Patterson v. City ofUtica, 370 F.3d 322, 330(2d. Cir.


                                                      11
2004)). To make out a plausible "stigma-plus" claim, the plaintiff must show(1)that the government

made stigmatizing statements that call the plaintiffs "good name, reputation, honor, or integrity" into

question,(2)that these statements were made public, and (3)that the statements were made

"concurrently in time" to the plaintiffs dismissal. Id. "However,a finding ofa violation of an

employee's liberty interest is appropriate only ifthe terminating agency's officials made [the

stigmatizing] statements about the terminated employee without affording the employee a hearing at

which to rebut those charges." Thomas v. Held,941 F. Supp. 444,450(S.D.N.Y. 1996)(citing

Wisconsin v. Constantineau, 400 U.S. 433,436(1971); Quinn v. Syracuse Model Neighborhood

Corp., 613 F.2d 438,446(2d Cir. 1980)).

        The plaintiff does not allege that the City defendants made any public stigmatizing statements

calling her "good name,reputation, honor, or integrity" into question. The plaintiffs termination letter,

which the plaintiff does not allege was made public, merely states that her "service as a Probationary

Correction Officer will no longer be required," and the plaintiff does not allege that the City defendants

made any public statements concerning the reasons for her termination. (ECF No. 21 at 46.)

        Moreover,the plaintiff had an available remedy to clear her name—an Article 78 proceeding.

See Segal v. City ofNew York,459 F.3d 207,214(2d Cir. 2006)("the availability of an adequate,

reasonably prompt, post-termination name-clearing hearing is sufficient to defeat a stigma-plus

claim      "); Rivera v. Community Sch. Dist. Nine, 145 F. Supp. 2d 302,308(S.D.N.Y. 2001)("New

York's Article 78 proceeding has been held to be an adequate postdeprivation remedy.")

        Accordingly, the plaintiffs liberty claim under the Fourteenth Amendment is dismissed.^



^ The plaintiff alleges in her complaint that she "was singled out because she is Hispanic and the other officers
assigned to that post were African-American females and younger than her." (ECF No. 21 ^ 65.) To the extent
the complaint, liberally construed, pleads an equal protection claim on the basis ofrace and age under § 1983,this
wholly conclusory allegation is insufficient to state an equal protection claim. Alfaro Motors, Inc. v. Ward, 814
F.2d 883,887(2d Cir. 1987)("[I]t is well settled that to state a civil rights claim under § 1983, a complaint must

                                                         12
 II.    State Claims


        The plaintiff alleges that "she was entitled to the protections of Civil Service Law Section 75

before the summary termination of her tenured employment." (ECF No. 21 ^ 123.) The City defendants

argue that this claim is time-barred and should have been asserted in an Article 78 proceeding. (ECF

No.28 at 19-20.) Section 75 prohibits removal of a permanent employee "except for incompetency or

misconduct shown after a hearing upon stated charges." N.Y. Civ. Serv. Law § 75(1). Even ifthe claim

was not time-barred. Section 75 does not apply to probationary employees like the plaintiff. See supra

at 10-11; F/w/ey v. Giacobbe, 79 F.3d 1285,1297(2d Cir. 1996)("Under New York law,'it is well

settled that a probationary employee, unlike a permanent employee, has no property rights in his

position and may be lawfully discharged without a hearing and without any stated specific reason.'"

quoting Meyers v. City ofNew York, 622 N.Y.S.2d 529,532(2nd Dep't 1995)). To the extent the

plaintiffs complaint, liberally construed, asserts other state law claims, I decline to exercise

supplemental jurisdiction. iSee28U.S.C. § 1367(c)(3).


                                                 CONCLUSION


        The Union defendants' and Firm defendants' motion to dismiss the amended complaint is

granted. The City defendant's motion to dismiss is granted.




contain specific allegations offact which indicate a deprivation of constitutional rights; allegations which are
nothing more than broad, simple, and conclusory statements are insufficient to state a claim under § 1983.")

                                                         13
so ORDERED.




                                 s/Ann M. Donnelly
                                     lorable Ann M.Donnelu^
                             United States District Judge


Dated: Brooklyn, New York
       January 7, 2019




                            14
